     Case 1:21-cv-01878-PGG-BCM Document 19 Filed 05/04/21 Page 1 of 1




                      PECHMAN LAW GROUP PLLC
                           A T T O R N E Y S       AT   L A W
                                  488 MADISON AVENUE
                                NEW YORK, NEW YORK 10022
                                      (212) 583-9500
                                 WWW.PECHMANLAW.COM

                                                  May 4, 2021

VIA ECF

The Honorable Paul G. Gardaphe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

              Re: Quamina v. Crampsie, 21 Civ. 1878 (PGG) (BCM)
                  (Letter re: Stay of Discovery Pending Motion Practice)

Dear Judge Gardaphe:

        On behalf of Defendants Lauren Crampsie and Jason Lotkowictz, we submit this
letter in response to Plaintiff’s letter-motion to compel discovery dated May 5, 2021 (ECF
No. 18). Defendants respectfully submit that discovery should be stayed pending the
Court’s decision on whether they can file a motion to dismiss. If the Court grants
Defendants leave to file the motion, discovery should be stayed until the Court issues a
decision on the motion.

         Plaintiff’s retaliation claim under the Fair Labor Standards Act, 29 U.S.C. § 201 et
seq., is her sole jurisdictional hook. If the claim were dismissed, as Defendants argue it
should be (see ECF Nos. 14, 16), there would be no basis for this Court to exercise
supplemental jurisdiction over Plaintiff’s remaining state law claims. If this occurs,
engaging in discovery before the Court issues a decision on the motion to dismiss would
be a waste of resources, resulting in the duplication of discovery in state court.

      To preserve resources, Defendants respectfully request that discovery be stayed
pending a decision on their motion to dismiss.

                                                         Respectfully submitted,


                                                         s/ Gianfranco J. Cuadra
                                                         Gianfranco J. Cuadra

cc: Counsel for Plaintiff (via ECF)
